EXHIBIT 10.1

July 20, 2006

Mr. Thomas P. Mac Mahon
Chief Executive Officer
Laboratory Corporation of America Holdings
430 South Spring Street
Burlington, North Carolina 27215

Dear Tom:

        This letter agreement confirms that the Nominating and Corporate
Governance Committee and the independent members of the Board of Directors have
requested that you provide additional services following the termination of your
employment as Chief Executive Officer to assist the Company during a transition
period. This will also confirm that you have expressed a willingness to provide
those services subject to the terms and conditions set forth below:

1)     Employment:

  Effective January 1, 2007 (the “Effective Date”), by mutual agreement, you
will retire as Chief Executive Officer of Laboratory Corporation of America
Holdings (the “Company”). As of the Effective Date, the Company agrees to engage
you to serve as a consultant to the Company in a non-employee capacity, and you
agree to serve the Company, during the Term, and subject to the terms and
conditions, set forth in this Letter Agreement. Nothing herein shall affect your
service as a member of the Board of Directors (the “Board”) or, at the pleasure
of the Board, as Chairman thereof.


2)     Term:

  The term of the transition assistance period shall begin on January 1, 2007
and continue for a period of up to sixteen months.


3)     Duties:

  Your duties shall include assisting the successor CEO during the transition
assistance period; providing consulting advice and assistance to the successor
CEO in connection with Board related matters; providing input and guidance in
licensing matters including as appropriate participating in meetings,
introductions, and licensing visits; and other matters as mutually agreed with
the board.


3)     Time Commitment:

  You would be expected to spend an average 6-8 days per month providing
transition assistance.


4)     Office Expense Reimbursement:

  The Company would reimburse you for forty percent of the cost of providing
office space and administrative support consistent with your current office and
administrative support during the term of the transition assistance.


5)     Travel and Entertainment Expenses:

  You shall be reimbursed for reasonable business expenses, including travel and
entertainment expenses, incurred in connection with your performing services to
the Company during the term of the transition assistance. The Company’s normal
reimbursement policies will apply to these reimbursements.


6)     Compensation:

  In addition to the compensation you may receive as a member of the Board of
Directors, you shall receive $12,500 per month for the consulting services
provided in connection with the Agreement. In addition, for purposes of
determining your total retirement benefits under the Company’s Retirement Plan
and Pension Equalization Plan, five years shall be added to your age at the time
of your retirement (i.e. if you retire at the age of 60, your retirement age for
pension calculation purposes shall be 65).


7)     Transition Plan:

  This Agreement is intended to be independent and in addition to the Senior
Executive Transition Plan Agreement and shall not amend or modify that Agreement
which shall remain in full force and effect.


8)     Termination:

  Either party may terminate this Agreement upon 30 days prior written notice
after the sixth month of the term of this Agreement has been completed. This
Agreement will terminate on your death or your disability, which means your
incapacity due to physical or mental illness such that you are unable to perform
the essential functions of your duties under this Agreement; provided, however,
that if your death or disability occurs in the first six months of the term of
this Agreement, the Company will continue to pay the compensation provided in
this Agreement to you or to your estate for the remainder of the six month
period.


        The Nominating and Corporate Governance Committee and the independent
Board Members very much appreciate your agreement to continue to provide the
succession transition assistance outlined above to help assure a smooth and
successful CEO Succession Transition. Would you please sign a copy of this
letter in the space provided below to indicate your agreement to the terms and
conditions set forth above.

           
  Very truly yours,
        /s/Robert E. Mittelstaedt, Jr.         Robert E. Mittelstaedt, Jr.
Chairman, Nominating and Corporate Governance Committee            

AGREED AND ACCEPTED:

/s/Thomas P. Mac Mahon                
Thomas P. Mac Mahon